Citation Nr: 1147046	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-50 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant, had active service from January 2000 to May 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased rating in excess of 10 percent for left ankle residuals of fracture. 

In November 2010 the Veteran testified before the undersigned (then) Acting VLJ at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript has been incorporated into the record. 

In May 2011 the Board remanded the issue for further development for a VA examination.  The requested development was completed, the issue was readjudicated in an August 2011 supplemental statement of the case, and the case was returned to the Board.


FINDING OF FACT

For the entire increased rating period on appeal, with additional limitation of motion due to pain, with antalgic gait and subjective reports of instability, the Veteran's left ankle disability more nearly approximated marked limited motion of the left ankle.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, and no higher, for residuals of left ankle fracture disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's service-connected left ankle disability, VCAA notice dated in February 2009 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the February 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, this notice was mailed prior to the rating decision on appeal.  The Board finds the duty to notify the Veteran in this case is satisfied.

b. Duty to Assist. The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's service treatment records and VA treatment records to assist the Veteran with her claim.  The Veteran has not reported private treatment for the service-connected left ankle disability.  

In fulfilling the duty to assist, the Veteran was provided VA joints examinations in March 2009 and May 2011.  The listed VA examinations were thorough and productive of medical findings regarding the severity of the Veteran's left ankle disability.  The Board finds these examinations legally sufficient. 

In May 2011, the Board had instructed the RO/AMC to arrange for the Veteran to undergo a VA examination.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Relevant to the claim before the Board, the examination afforded the Veteran was legally sufficient and addressed the questions the Board had listed in its May 2011 Remand order.  The Board finds that the RO/AMC's actions amounted to substantial compliance with the remand directive.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Disability Evaluation (Rating) Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  

Increased Rating for a Left Ankle Disability

The Veteran contends generally that the 10 percent disability rating assigned for the entire rating period under appeal does not represent the severity of symptomatology associated with the service-connected left ankle disability.  She has contended that that she was taking medication for the left ankle pain, has had some ankle instability, and that her left ankle disability has left her unable to run at all.

Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, with the resolution of reasonable doubt in the Veteran's favor, a 20 percent disability evaluation is warranted.  Specifically, the Board finds that, for the entire rating period, the Veteran's left ankle disability, including limitations due to pain, subjective reports of instability, an antalgic gait noted during the May 2011 VA joints examination, and severe impact on the Veteran's ability to participate in sports, has more nearly approximated the marked limitation of motion of the left ankle, as required for a 20 percent disability rating under Diagnostic Code 5271.  A 20 percent rating is the maximum schedular rating provided under Diagnostic Code 5271.  38 C.F.R. § 4.71a.   

Reviewing the evidence of record, in a March 2009 VA joints examination report, the Veteran reported that she experienced progressively worse left ankle pain, laterally, for which she took Ibuprofen.  She denied any hospitalizations or surgery.  The Veteran also reported experiencing weakness and stiffness, though not giving way or instability.  Though she could stand three to eight hours, she reported she was able to walk more than one-quarter of a mile, but less than one mile.  She gait was noted to be antalgic.  Upon objective examination, the VA examiner noted tenderness and abnormal motion, though no instability.  The examiner also found tendon abnormality, described as tenderness to palpitation over the peroneal tendons laterally with pain with resisted eversion of the ankle, though no pain with resisted inversion of the left ankle.  Range of motion was measured as 0 to 5 degrees dorisflexion and 0 to 35 degrees plantar flexion, with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion; however the VA examiner noted no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An x-ray study found a normal left ankle.  The Veteran reported she was employed full time and had missed less than one week of employment due to her left ankle disability.  

VA treatment reports are few.  In March 2009 the Veteran reported pain in the left ankle, though she denied radiating pain or numbness or tingling.  The clinician noted mild swelling and full range of motion, with some pain on plantar flexion.  An April 2009 Physical Therapy evaluation report noted her complaint of experiencing increased pain with prolonged standing and walking.  The clinician noted no significant tenderness and found full range of motion on all planes, except left inversion was measured at 20 degrees.  While the clinician noted no significant gait deviation, the clinician also noted the Veteran experienced increased pain with prolonged standing and weight-bearing activities.  In June 2009 the Veteran sought VA emergency room treatment for what the clinician described as a mechanical fall while walking on gravel with left ankle pain.   

In May 2011 the Veteran was afforded another VA joints examination.  She reported her only current treatment was medication, in the form of Ibuprofen daily.  The pain was chronic and made worse with walking, standing, and strenuous activity.  She reported that she could not run at all due to the pain, that there were occasions when the ankle would give out on her and that she has fallen, and that the left ankle was unstable, painful, stiff, and weak.  The Veteran denied any hospitalizations or surgery, though she did report flare-ups that occurred weekly, lasting one to two days and of moderate severity.  She was now able to stand only 15 to 30 minutes and could walk more than one-quarter mile, but still less than one full mile.  The VA examiner found her gait to be antalgic.  Her left ankle was tender; there was pain even at rest with weakness and abnormal motion.  The VA examiner did not find instability or tendon abnormality.  Range of motion for the left ankle was measured as 0 to 15 degrees dorisflexion, with objective evidence of pain, and 0 to 35 degrees plantar flexion.  While the VA examiner found objective evidence of pain following repetitive motion, the examiner did not report additional limitation of motion after three repetitions.  There was no joint ankylosis and the left ankle was tender to palpitation over the lateral malleolus.  An x-ray study found mild osteoarthritis in the left tibia-talar joint.  The Veteran remained employed full time, and reported losing less than one week from her job due to ankle pain flare-ups.  The examiner noted the effects of the left ankle disability on her exercise and sports activities was severe.    

Having reviewed this record of evidence, for the entire rating period on appeal, the Board finds that the Veteran's left ankle disability has been sufficiently manifested by symptomatology more nearly approximating marked limitation of motion of the left ankle, the criteria for the next higher rating of 20 percent under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  In the March 2009 and May 2011 VA medical examination reports, the individual VA examiners noted that the Veteran's gait was antalgic on both occasions.  The Veteran also reported that she lost time from her full-time employment because of the service-connected disability, though it was less than one week per 12 month period.  Both examiners assessed the impact on her ability to exercise as severe and to the May 2011 VA examiner, the Veteran reported she could not run at all due to the pain. 

Ranges of motion findings during the entire appeal period showed a degree of limitation of motion of the ankle that the Board finds to be sufficiently marked due to the subjective reports and objective findings primarily of chronic pain.  As noted above, normal ranges of motion of the ankle are dorisflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  In the March 2009 VA examination, the examiner found dorisflexion to 5 degrees and plantar flexion to 35 degrees, and the May 2011 examination found range of motion of dorisflexion to 15 degrees and plantar flexion to 35 degrees.  

The Board notes that these findings indicate that the Veteran's range of motion in the left ankle more nearly approximates marked limitation of motion because of the objective findings and reports of pain as well as findings of antalgic gait in both examinations.  Thus, the Board has considered whether the medical evidence demonstrated that the Veteran had any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  A 20 percent disability rating under Diagnostic Code 5271 is the highest disability rating provided by that Diagnostic Code.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the Veteran's left ankle disability manifested sufficient marked limitation of motion to warrant an increased disability evaluation of 20 percent rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a. 

The Board has considered the Veteran's subjective reports of occasional ankle instability, especially while walking off a curb.  The Board also notes that both VA examiners were aware of the subjective reports, and neither examination found objectively instability.  Neither has the Veteran reported seeking medical attention for these subjective reports of falls.  The Board has considered the reported instability, and has considered this an additional limitation of function in its finding that the left ankle disability more nearly approximates the marked limitation of the ankle contemplated by the 20 percent rating under Diagnostic Code 5271.  The Board notes that the subjective instability has not resulted in observable symptomatology and the Veteran has not reported using any assistive devices, such as ankle braces.  See May 2011 VA joints examination report. 

In making this determination, the Board has considered other potentially applicable ankle diagnostic codes to determine if the Veteran qualified for an increased rating in excess of 20 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the evidence of record reflects that the Veteran has never been assessed to have ankylosis of the ankle, and as the 20 percent disability rating is the maximum provided for a subastragalar joint, or the tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, an increased rating in excess of 20 percent is not warranted under those other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. §3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's left ankle disability is manifested by subjective reports and objective findings of pain, described as chronic, and found even while the ankle was at rest, with reduced ranges of motion for both dorisflexion and plantar flexion as measured at both VA joints examinations to be less than normal range of motion, sufficiently causing marked limitation of motion of the left ankle.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement including due to relaxation of ligaments (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Burton). 

In this case, comparing the Veteran's left ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating, increased in this decision to 20 percent, the maximum provided for by the Diagnostic code is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left ankle disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009).  In this case, as neither the Veteran nor the evidence has suggested unemployability, the holding of Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by her service-connected left ankle disability. 


ORDER

For the entire rating period on appeal, an increased rating of 20 percent, but no higher, for the residuals of left ankle fracture disability is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


